Per Curiam.
This was a suit by husband and wife based on personal injuries to the wife. There was a verdict for the husband of $2,500, to which no objection was made. There was a verdict fn favor of the wife for $12,500 which is attacked as excescessive. The circumstances of the accident were that Mrs. Clarkson, a woman of fifty-eight or sixty years old, was crossing a street and was struck by the defendant’s automobile. She said she was tossed in the air and landed on her back. No limbs were broken but both pelvic bones were fractured and a small process was also broken. Her body was a mass of bruises, her head cut and naturally she sus*333tained very extensive shock. She was in bed fourteen weeks, then on crutches, and at the trial testified that she had never recovered her former ability to do work.
If the testimony in relation to the accident is to be believed, and it is not seriously disputed, it is a marvel that the woman was not killed. The doctors seem to agree that she made what they call a good recovery, but that is not necessarily the same as if she had never been injured. It ■cannot be denied that she was very seriously injured, and in our estimation the verdict, while fairly large, should not be set aside as excessive.
The rule to show cause will therefore be discharged.